Citation Nr: 1230439	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-22 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disorder has been received.

2.  Entitlement to an initial rating in excess of 30 percent for PTSD for period from November 9, 2005 through September 21, 2006.

3.  Entitlement to a rating in excess of 50 percent for PTSD for period from September 22, 2006 through January 29, 2008.

4.  Entitlement to a rating in excess of 50 percent from January 30, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO  granted service connection and assigned an initial 30 percent rating for PTSD effective November 9, 2005, and a May 2007 rating decision in which the RO denied the Veteran's request to reopen a claim for service connection for low back pain.  The Veteran filed a notice of disagreement (NOD) with the August 2006 rating decision in September 2006.  He filed an NOD with the May 2007 rating decision in July 2007.  Concerning the issue of a higher rating for PTSD, a statement of the case (SOC) was issued in July 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for PTSD, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board's decision on the claim for a rating in excess of 50 percent for PTSD between September 22, 2006 and January 29, 2008 is set forth below.  The matter of entitlement to service connection for PTSD from January 30, 2008 as well as a request to reopen a claim for service connection for a low back disorder are addressed in the remand following the order; those matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  From November 9, 2005, the effective date of the award of service connection for PTSD through January 29, 2008, the date in which the Veteran's was last provided with a VA examination, the Veteran's psychiatric symptoms primarily included chronic sleep impairment with nightmares, depressed mood, anxiety, panic, isolation, hypervigilance, irritability and disturbances of motivation in mood; collectively, these symptoms suggest occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial, 50 percent from November 9, 2005 through September 21, 2006, but no higher, rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an January 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2006 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the January 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  The issues were last adjudicated in a February 2010 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, VA examination reports, and private treatment records.  Also of record and considered in connection with the appeal are various statements provided by the Veteran and his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the award of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, as the RO has assigned staged ratings for the Veteran's PTSD-30 percent prior to September 22, 2006, and 50 percent on and after that date-the Board must consider the propriety of the ratings at each stage, as well as whether any further staged rating is warranted.  Significantly, in this case, the Veteran was originally granted service connection in an August 2006 rating decision, effective November 9, 2005.  In September 2006, the Veteran submitted a notice of disagreement with that decision.  In a May 2007 rating decision, the RO granted the Veteran an increased rating of 50 percent for PTSD effective September 22, 2006, the date in which the NOD was received, stating that the effective date of the increase reflected the date in which the RO received the Veteran's claim for benefits.  

Although the ratings for Veteran's PTSD have been assigned under Diagnostic Code 9411, the actual criteria for rating psychiatric disabilities other than eating disorders is set forth in a general rating formula.  See 38 C.F.R. § 4.130.

Under that criteria, 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

Considering the pertinent evidence of record in light of the above, the Board finds that, the criteria for an initial rating in excess of 30 percent has been met during the period from November 9, 2005, the effective date of the grant of service connection and September 21, 2006, and that a rating in excess of 50 percent is not warranted for any period on appeal.

The claims file includes an October 2005 report from Dr. E.H. of the private facility, Goldsboro Psychiatric Clinic.  In his report Dr. E..H. noted that the Veteran began having nightmares in 1975 and presently had nightmares at least twice per week.  He stated that the Veteran averaged four hours of sleep per night.  Dr. E.H. noted the Veteran's reports of having an easy startle response, hypervigilance and a mildly impaired memory.  

The Veteran reported that he heard his name called once a week and heard cars drive to his home and noises in the house two to five times per week.  It was noted that the Veteran also saw shadows moving out of the corner of his eye two to give times per week.  Dr. E.H. stated "all of these hallucinations and illusions occur when no one or anything is there."  Dr. E.H. noted that the Veteran felt depressed twenty five percent of the time and that he had no energy and little interest in things.  A global assessment of functioning score of 45 was provided.  

The Veteran was afforded a VA examination for PTSD in August 2006.  In the examination report it was noted that the Veteran received treatment for his PTSD but had not been hospitalized.  Regarding his family history, the Veteran reported that he divorced his first wife and had been married to his second wife for six years.  The Veteran reported a good relationship with his wife and children and stated that he detached himself from others but went fishing with a friend.  The Veteran provided no history of suicide attempts and provided an occasional history of violence or assaultiveness.  He stated that he drank alcohol daily or regularly.  

On examination, the Veteran was found to be clean, neatly groomed and appropriately dressed.  Psychomotor activity was unremarkable as was speech.  The Veteran was reported as cooperative with a normal affect and depressed mood.  Attention was intact and the Veteran was found to be oriented to person, place and time.  Thought process and content were unremarkable.  Suicidal and homicidal thoughts were not present, the Veteran was found to maintain personal hygiene and there was no problem with daily living found.

The Veteran reported nightmares, not always associated with Vietnam, two to three times a week, no intrusive thoughts and no psychological or physiological reactivity to stressors.  The Veteran reported recurrent and intrusive recollections and efforts to avoid thoughts, feeling or conversations associated with his stressors.  

The Veteran reported that he retired from his employment in September 2003 and that he had no problems with that work because he worked by himself.  The examiner diagnosed the Veteran with PTSD and alcohol abuse and assigned a PTSD global assessment score of 55.  

Reports from Goldsboro Psychiatric Clinic dated from October 2005 to July 2007 note global assessment of functioning scores between 45 and 50 as well as reports of nightmares, panic attacks, intrusive thoughts and hypervigilance.  The Veteran reported fear, anger and sadness out of the blue as well as depression, the reports demonstrate no suicidality.  The Veteran is shown to have reported hallucinations from one to five times per week in the Goldsboro assessment report's "Hallucinations Checklist."

A May 2007 VA examination demonstrates that the Veteran reported that he did not sleep well and only slept for about three hours a night.  He stated that he had a lot of nightmares, mainly about combat and stated that these symptoms were not really better or worse than in the past.

The Veteran explained that during the day he was anxious, depressed, lonely, isolated and withdrawn.  He stated that he had a loss of energy and interest and that he was tense and had an increased startle response as well as hypervigilance.  He explained that he thought he heard things that were not there.  He stated that he was always on guard and very jumpy.  He denied panic attacks but stated that he had some after nightmares.  He stated that he had a lot of intrusive memories.  The Veteran described avoidance of the news and irritability.  The Veteran explained that he lived with his wife and took care of his activities of daily living.  He explained that he visited his mother and went to church but otherwise did not go out much and had no friends.   The Veteran explained that he did not feel comfortable in crowds and did not want to be around people.  

On mental status examination, the Veteran was found to be neatly groomed and dressed.  Behavior was normal.  He was found to be pleasant, cooperative and polite.  Speech was spontaneous and logical, he was not inhibited or vague and there was no flight of ideas or loose associations.  There were no hallucinations, delusions, paranoia or ideas of reference found.  The examiner reported that the Veteran was neither homicidal nor suicidal.  Self confidence was fair.  The Veteran reported nightmares, intrusive memories, startle response and hypervigilance.  He further reported, isolation, withdrawal, avoidance and poor sleep.  The Veteran was shown to have a depressed affect with loss of energy and loss of interest.  The Veteran was found to be anxious and irritable.  Impulse control was found to be good.  The Veteran was found to be oriented and alert with good judgment and fair insight.  A global assessment of functioning score of 53 was provided.  

A January 2008 VA examination noted that the Veteran reported that his symptoms had been sporadic previously but were worse and that his sleep was worse.  He reported interrupted sleep  with nightmares three times a week.  The Veteran reported intrusive thoughts and stated that he was short tempered, easily startled and anxious.  He reported that he avoided large crowds, that he was hypervigilant and that he avoided things on television about combat or military matters.  The Veteran reported no suicide attempts and no panic attacks.  

During his examination, the Veteran explained that he lived with his wife and did chores around the house.  He stated that he had one friend and went fishing, he stated that he attended church.  The Veteran explained that he had not worked for five years secondary to his physical health.  He explained that he had few friends and limited recreational and leisure pursuits.  

On mental status examination, the Veteran was found to be alert, cooperative and appropriately dressed.  There were no loose associations or flight of ideas found.  There were no bizarre motor movements or tics, mood was calm and affect was appropriate.  The Veteran reported no current homicidal or suicidal ideation or intent.  There was no impairment in thought processes or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  The Veteran was oriented times three.  Memory, remote and recent, appeared to be adequate.  Insight and judgment appeared to be adequate.  The examiner provided a global assessment of functioning score of 53.

The above-cited medical evidence reflects that, since November 9, 2005, the Veteran's PTSD has primarily been manifested by depressed mood, anxiety, panic attacks, chronic sleep impairment, dissociative behavior, disturbances of motivation in mood, some social isolation, irritability, hypervigilance, avoidance and nightmares these symptoms reflect occupational and social impairment with reduced reliability and productivity.  

The Veteran's symptoms are shown to demonstrate a more severe disability than the Veteran's initial 30 percent disability rating considers.  The Veteran's global assessment scores prior to September 22, 2006 range between 45 and 55.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Further, a GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The Board finds that the Veteran's lower GAF scores are consistent with the impairment described in the 50 percent disability rating, especially given the fact that his lower GAF scores are interspersed with his higher scores, demonstrating that the severity of the Veteran's symptoms lead to less than occupational and social impairment with deficiencies in most areas.  His higher GAF scores, further, do not on their own merit a 70 percent disability rating nor do they merit a higher rating when considering the totality of the evidence for this period of appeal.  The evidence of record simply does not demonstrate the level of impairment described by the 70 percent disability criteria.

Accordingly, the Board finds that, for the period between November 9, 2005 and September 21, 2006, a higher 50 percent disability rating is warranted.  

At no point, however, throughout the periods considered, has the Veteran's PTSD met the criteria for the next higher 70 percent rating.  As noted above, under the General Rating Formula, a 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish effective relationships.  The objective medical evidence does not show such symptoms such as:  active suicidal ideation, impaired judgment, obsessional rituals, illogical speech, near-continuous panic, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish effective relationships.

Notably the record has demonstrated some decrease in social functioning, however the Veteran is shown to have a good family relationship, at least one friend and demonstrates that he attended functions such as church during the period on appeal.  While irritability and some violence is reported by the Veteran, this was not shown to demonstrate the level of symptoms associated with the 70 percent rating.

The record reflects that the Veteran's PTSD has been productive of difficulty in establishing and maintaining effective relationships, which is most consistent with the criteria for a 50 percent rating.

Furthermore, regarding Dr. E.H's notation of occasional illusions and hallucinations, the Board does not find such reports to represent "persistent delusions or hallucinations" as indicated in the criteria for a 100 percent rating for psychiatric disability or and it is noted that VA examiners did not note hallucinations on examination.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD depression are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board further finds that none of the GAF scores assigned since the effective date of the award of service connection, alone, provides a basis for assigning a rating in excess of 50 percent for PTSD.  The Board is cognizant of the Veteran's wide range in the Veteran's GAF scores, ranging between 45 and 55.  As stated above, GAF scores between 41 and 50 reflect serious symptoms and scores between 51 and 60 reflect moderate symptoms.  In this case, the Board affords notes that the lowest GAF score, 45, is meant to demonstrate serious symptoms, e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational or school functioning, e.g. no friends, unable to keep a job. In this regard, the Board notes that in his examination report, Dr. E.H. did not explain why such a low GAF score was provided.  Further, the record shows no evidence symptomology which approximates that described in the Diagnostic and Statistical Manual for such a GAF score.  For example, at no time during the rating period on appeal does the record show suicidal ideation or severe obsessional rituals.  The Veteran does show some impairment in social and occupational functioning, but the record has not shown that he has no friends and he is shown to have a good relationship with his family.

Because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture here.  While some social and occupational impairment is conceded, the extent of such impairment is properly reflected by the 50 percent rating. 

Based on the foregoing, the Board finds since November 5, 2005, the Veteran's psychiatric symptomatology most nearly approximates the criteria for a 50 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating have not been met, it logically follows that the criteria for the maximum 100 percent likewise are not met.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine.  Regarding the denial of the maximum rating, however, the preponderance of the evidence is against assignment of a higher rating, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial 50 percent rating for PTSD is granted for the period from November 9, 2005 to September 21, 2006, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 50 percent for PTSD, for the period between September 22, 2006 and January 29, 2008, is denied.


REMAND

The Board's review of the claims file reveals that further RO action pertaining to the issues of service connection for a low back disorder and entitlement to an increased rating in excess of 50 percent from January 30, 2008.


Additionally, the claims file reflects that in a May 2007 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for low back pain because it found that new and material evidence had not been submitted.  In July 2007, the Veteran submitted a correspondence to the RO that clearly expressed his disagreement with the May 2007 rating decision.  The RO has not yet issued an SOC with respect to that claim, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 20.200 , 20.201, 20.202. 

Turning to the Veteran's claim for an increased rating for PTSD, Initially, the Board notes that the Veteran in April 2010 submitted additional evidence without waiver of RO review.  This additional evidence includes a medical opinion by Dr. E.H. dated in April 2010, after the issuance of the February 2010 SSOC.  However, no SSOC addressing this evidence was issued, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37 (2011).  Under these circumstances, the Board has not alternative but to remand the matter on appeal for RO consideration in light of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.

Further, the Board finds that, in view of the time elapsed since the Veteran's January 2008 VA examination and the claims file contains evidence added since the January 2008 examination which suggests that the Veteran's PTSD has increased in severity.  Thus, more contemporaneous medical findings are needed to evaluate the present nature and severity of the Veteran's service-connected PTSD on appeal.  See 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous"). 

Accordingly, the RO should arrange for the Veteran to undergo VA mental disorder examination, by a psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of the claim for a higher rating PTSD.  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo further examination, the RO should also obtain and associate with the claims file all outstanding VA treatment records. The claims file includes VA outpatient treatment records from the Durham VA Medical Center (VAMC) dated through February 17, 2010.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of the claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain any outstanding records of treatment for right shoulder disability from the Durham VAMC since February 17, 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Also, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the appellant another opportunity to provide information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159  (2011). 

The RO's adjudication of the claim for a higher rating should include consideration of whether "staged" rating of the Veteran's PTSD (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited to above) is appropriate, as well as whether any higher rating for right shoulder disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is warranted at any stage. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim for increased rating for PTSD should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999),), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action: 

1.  The RO should send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should ensure that its letter meets the notice requirements of Kent (cited above), as appropriate, specifically as regards explaining the basis for the prior denial of service connection for each of the claims on appeal.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  The RO should obtain from the Durham VAMC any outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, since February 17, 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

4.  The RO must furnish to the Veteran and his representative an SOC with respect to the issue of whether new and material evidence to reopen a claim for service connection for a low back disorder has been received, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal for this issue.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected- thus the Veteran must submit a substantive appeal within 60 days of the issuance of the SOC.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist-preferably, one who has not previously examined the Veteran-at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examining psychiatrist or psychologist prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means. 

Based on review of the Veteran's documented medical history and assertions, the examiner should also indicate whether, at any time since the January 2008 VA examination, the Veteran's service-connected psychiatric disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report. 

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for rating for PTSD in excess of 50 percent in light of all pertinent evidence and level authority.

9.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


